                  Case 1:19-cv-08324-DLC Document 1-6 Filed 09/06/19 Page 1 of 2


  From:    Amro Ali amro.ali9@icloud.com
Subject:   Fwd: Ophthalmology is the finest art of medicine./ Ophthalmology Residency
   Date:   October 21, 2015 at 12:32 PM
     To:   Sansar Sharma SANSAR_SHARMA@NYMC.EDU
    Cc:    Amro Ali amro.ali9@icloud.com


       Dear Dr.Sharma,
       I am resending my email to you, I am looking for your kind care and support for my application.
       You know how much I am dedicated to ophthalmology and I promise not to be a sisal resident and I will do my best to get fund for the
       department during my residency under your kind supervision.
       P.S. I know a professor at NYU who has resources for animistic stem cells and I spoke to him that we may use his cells in an
       experiment , co-culture technique.
       I know that you are interested in RGCs and I will be happy to help in that if you are inserted.

       Amro

       Begin forwarded message:

           From: Amro Ali <amro.ali9@icloud.com>
           Date: October 16, 2015 1:43:21 PM
           To: Raymond Wong <raymond_wong@nymc.edu>,tad_wandel@nymc.edu,Sansar Sharma <SANSAR_SHARMA@NYMC.EDU>
           Cc: Amro Ali <amro.ali9@icloud.com>
           Subject: Ophthalmology is the finest art of medicine.


           Dear Drs. Wong,Wandel and Sharma,


           This letter is part of my formal application to PGY2, the residency position available at the
           Department of Ophthalmology at New York Medical College. The enclosed CV contains the full
           information about my past experiences in addition to my SF application; however, I would like to bring
           to your kind attention certain points that I believe demonstrate how my background precisely fits your
           ongoing needs.


           The core values of New York Medical College are Excellence, Collegiality, and Integrity, which create
           an ideal atmosphere for working productively. New York Medical College is a unique program due to
           its collegial atmosphere for world-class patient care. New York Medical College is characterized by
           outstanding clinical training, is an internationally recognized faculty, as well as offering extensive
           opportunities for international clinical and surgical experiences and unique research opportunities.


           With more than 10 years of clinical and research experience in ophthalmology, I believe my
           background and expertise uniquely fit your needs. In addition to my MD degree acquired from
           Alexandria University in Egypt, I hold an MSC in Ophthalmology and Visual Sciences from Alexandria
           University, Egypt. To improve my clinical skills further following graduation, I pursued training in many
           clinical fellowships in the U.S. These fellowships expanded my knowledge and further strengthened
           my background. Both the degrees and training I have gained over these years fulfill your department
           requirements I believe.


           During my fellowship training in uveitis, I handled minor procedures and cataract surgeries; some
           were uveitis complicated cataract surgeries. These experiences boosted my already solid clinical and
           research foundation still further. I was also able to work on research while fulfilling my clinical duties
           and published ten articles and four book chapters during that time. I was always fully compliant with
           the team and a real team player, but found I also work well independently.


           I have been with NYU as an associate research scientist since 2012, and my primary goal has been
           to further improve my own ophthalmology research. After years of hard work and attending
           grantmanship workshops, I was able to write and fully develop a unique project on “Anti-glycan
     Case 1:19-cv-08324-DLC Document 1-6 Filed 09/06/19 Page 2 of 2


grantmanship workshops, I was able to write and fully develop a unique project on “Anti-glycan
antibody Immunoprofiles as biomarkers in early detection of exfoliation syndrome” with my colleagues
Because of the uniqueness of this project, the Glaucoma Foundation funded it for a full year.


My overriding goal is to develop a career as a physician-scientist and to pursue my research interests
in the laboratory. I can also teach, treat patients, conduct basic science, and perform translational or
clinical research. I am looking forward to work in at academic institute. I am also working with
Drs.Sharma and Kaul ( Bariatric Surgery) to study the impact of laparoscopic sleeve gastrectomy on
the course of diabetic retinopathy. In addition to that we are exploring the role of volatile anesthetics
in triggering neurodegerative diseases, macular degeneration in vivo and by using functional MRI. I
am looking forward to transfer this health system and residency program curriculum to the hospitals
in Egypt.


I look forward to hearing from you soon. Thank you for your kind consideration.


Regards,




 Amro




Amro Ali, MD
347-623-5406
amro.ali0@icloud.com




AMMA.2015.pdf         Amro            Reserch
                 Ali.Oph…15.pdf    Activities.pptx
